dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-297-CV





LYNN STEVENS   	APPELLANT

AND APPELLEE



V.



MARK IRWIN STEVENS
		APPELLEE

AND APPELLANT



----------

FROM THE 233
RD
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant Lynn Stevens’ “Unopposed Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Lynn Stevens.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “Mark Irwin Stevens v. Lynn Stevens
.”

Costs of the appeal of Lynn Stevens incurred by her shall be taxed against Lynn Stevens, for which let execution issue.



PER CURIAM	





PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  September 21, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.